DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 01/29/2021.  Claims 1-9 and 11-21 were previously rejected.  Claim 10 was objected.  Applicant amends claims 1, 11, 15, 20 and 21.  Claim 22 has been added.  Claims 1-22 are pending.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 11, 15 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter el al. (US Patent 5623490) and further in view of Pell (US Pub 20180176508).

(see Richter fig.7A video, audio, text/graphics generated at caller1) in a conference session including a plurality of endpoints (see Richter col.5 lines 63-64 three party video conference), comprising: 
generating a media feed at a source device that is the endpoint (see Richter fig.7A and col.8 lines 13-23 successive multimedia data packets with assigned priority are generated);
determining, at the source device, a priority value for the generated media feed (see Richter fig.7A and col.7 lines 28-33 priorities are determined according to type); and 
transmitting the media feed (see Richter col.8 lines 16-18 transmit packets over communication channel) and priority metadata representing the priority value (see Richter fig.6 item 62 and col.7 lines 3-6 priority of data packets is indicated by item 62)  to another device of the conference session (see Richter fig. 7B and caller 2).
	Richter is silent to teach comprising a plurality of media types from an endpoint, and  determining, at the source device, a priority value for the endpoint and associated with the plurality of media types in the generated media feed, wherein the priority value represents a prioritization of the endpoint amongst the plurality of endpoints:
	Pell teaches an optimized video conferencing system that optimizes video data streams based on identified content (see Abstract).  Pell teaches comprising a plurality of media types from an endpoint (see Pell figs.1, 4 and ¶0101-0104), and 

	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the multiple media data streaming with audio/video/text ranking/priority taught by Richter with the calculation of important data within a data stream and prioritizing an end user based on the calculation taught by Pell in order to evolve the functionality of ranking static data streams into ranking dynamic and complex data streams.

2.  For claim 2, Richter/Pell teaches the method of claim 1, wherein the priority value is derived from content of the media feed (see Richter col.7 lines 28-33 priority is derived based on type of data source audio/video/text).

6. For claim 6, Richter/Pell teaches the method of claim 1, wherein the priority value is derived from data received by the source device from a device of the conference session that renders the media feed (see Richter col.7 lines 28-33 priority is derived based on type of data source audio/video/text).

8.    For claim 8, Richter/Pell teaches the method of claim 1, further comprising: receiving the media feed and its priority metadata (see Richter fig.7A and col.7 lines 28-33 priorities are determined according to type); selecting a conference management operation on the received media feed based on its priority metadata (see Richter fig.7A and col.7 lines 28-33 priorities are determined according to type); and transmitting the received media feed having been processed by the selected conference management operation to a further device of the conference session (see Richter col.11 lines 21-42).

11. With respect to independent claim 11, Richter teaches a media presentation method (see Richter col.5 lines 63-64 three party video conference), comprising:
receiving, from a plurality of source endpoints in a conference session (see Richter col.5 lines 63-64 three party video conference thus plurality of endpoints), a plurality of media feeds and associated priority metadata for each (see Richter fig.7 and col.7 lines 43-52); 
selecting presentation modes for the received media feeds based on their relative priorities indicated in the priority metadata (see Richter fig.5 and col.6 lines 47-55 selecting the among the various media types among the callers); and
presenting a plurality of the media feeds according to their selected presentation modes (see Richter col.8 lines 16-18 transmit packets over communication channel).
Richter is silent to teach wherein the priority metadata provides a prioritization amongst the source endpoints corresponding to the media feeds.
Pell teaches an optimized video conferencing system that optimizes video data streams based on identified content (see Abstract).
Pell teaches wherein the priority metadata provides a prioritization amongst the source endpoints corresponding to the media feeds (see Pell fig.4 and ¶0110-0113 ranking the video conference data streams based on calculated importance score, thus prioritizing the endpoints based on the ranking of the stream).
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the multiple media data streaming with audio/video/text ranking/priority taught by Richter with the calculation of important data within a data stream and prioritizing an end user based on the calculation taught by Pell in order to evolve the functionality of ranking static data streams into ranking dynamic and complex data streams.

15. With respect to independent claim 15, Richter teaches a communication management method, comprising: 
receiving a media feed and associated priority metadata of an endpoint in a conference session (see Richter fig.7A and col.7 lines 28-33 priorities are determined according to type);
selecting a conference management operation on the received media feed based on its priority metadata (see Richter fig.7B and col.7 lines 43-60 and col.8 lines 25-30 management operation of the received packets at the receiver based on packet priority); and
transmitting the received media feed having been processed by the selected conference management operation to a further device of the conference session (see Richter col.11 lines 21-42).
Richter is silent to teach wherein the associated priory metadata provides a prioritization of the endpoint amongst a plurality of endpoints in the conference session:
Pell teaches an optimized video conferencing system that optimizes video data streams based on identified content (see Abstract).
Pell teaches wherein the associated priory metadata provides a prioritization of the endpoint amongst a plurality of endpoints in the conference session (see Pell fig.4 and ¶0110-0113 ranking the video conference data streams based on calculated importance score, thus prioritizing the endpoints based on the ranking of the stream).
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the multiple media data streaming with audio/video/text ranking/priority taught by Richter with the calculation of important data within a data stream and prioritizing an end user based on the calculation taught by Pell in order to evolve the functionality of ranking static data streams into ranking dynamic and complex data streams.

20. With respect to independent claim 20, Richter teaches a system for generating a conference session media feed (see Richter col.5 lines 63-64 three party video conference), comprising: a camera (see Richter figs.1-3 and col.5 lines 40-60 video conference thus camera);
a video coder for coding images from the camera to produce a media feed (see Richter (see Richter figs.1-3 and col.5 lines 40-60); and 
a processor and instructions to cause determining a priority value for a conference participant depicted in images of the media feed (see Richter fig.7A and col.7 lines 28-33 priorities are determined according to type); and 
a network interface for transmitting the media feed and priority metadata representing the priority value to another device of the conference session (see Richter col.11 lines 21-42).
Richter is silent to teach wherein the priority value provides prioritization of the
conference participant amongst a plurality of conference participants in a conference.
Pell teaches an optimized video conferencing system that optimizes video data streams based on identified content (see Abstract).
Pell teaches wherein the associated priory metadata provides a prioritization of the endpoint amongst a plurality of endpoints in the conference session (see Pell fig.4 and ¶0110-0113 ranking the video conference data streams based on calculated importance score, thus prioritizing the endpoints based on the ranking of the stream).
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the multiple media data streaming with audio/video/text ranking/priority taught by Richter with the calculation of important data within a data stream and prioritizing an end user based on the calculation taught by Pell in order to evolve the functionality of ranking static data streams into ranking dynamic and complex data streams.

21. With respect to independent claim 21, please see the rejection of claim 1.

22. For claim 22, Richter/Pell teaches the method of claim 1, wherein the priority value for the endpoint is derived from analysis of media content of the media feed (see Pell ¶0110-0113).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter/Pell, and further in view of Molettiere et al. (US Pub 20160285985).
3.  For claim 3, Richter/Pell teaches all the limitations of claim 1.  Richter/Pell is silent to teach the method of claim 1, wherein the priority value is derived from input from a heartrate monitor.  Molettiere teaches a system where a user’s physical activity can be tracked with multiple devices utilizing data streams (see Molettiere Abstract).  Molettiere teaches wherein the priority value is derived from input from a heartrate monitor (see fig.6 and ¶0070 and ¶0078 prioritizing heart condition information based on where and how the device is worn.
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the physical activity tracking with multiple network devices taught by Molettiere in order to enhance portable devices to monitor a user’s health during everyday use.

4.    For claim 4, Richter/Pell teaches all the limitations of claim 1.  Richter/Pell is silent to teach wherein the priority value is derived from input from a motion sensor.  Molettiere teaches a system where a user’s physical activity can be tracked with multiple devices utilizing data streams (see Molettiere Abstract).  Molettiere teaches wherein the priority value is derived from input from a motion sensor (see Molettiere ¶0128 and ¶0134 motion based activity tracker is assigned a priority value).  
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the motion sensor priority value taught by Molettiere in order to implement certain physical activity elements with priority.

5. For claim 5, Richter/Pell teaches all the limitations of claim 1.  Richter/Pell is silent to teach the method of claim 1, wherein the priority value is derived from output of a speech recognition process.  Molettiere teaches a system where a user’s physical activity can be tracked with multiple devices utilizing data streams (see Molettiere Abstract).  Molettiere teaches wherein the priority value is derived from output of a speech recognition process (see Molettiere fig.6 and Table1 recognizing user’s voice).
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the speech recognition priority value taught by Molettiere in order to implement and monitor certain physical activity elements with priority.
  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter/Pell, and further in view of Tian et al. (US Pub 20140063177).
7.  For claim 7, Richter/Pell teaches all the limitations of claim 1.  Richter/Pell is silent to explicitly teach the method of claim 1, further comprising: receiving the media feed and associated priority metadata; selecting a presentation mode for the received media feed based on its received priority value; and presenting the received media feed based on the selected presentation mode.
	Tian teaches a videoconferencing system where an endpoint receives a plurality of streams and further analyzed regarding region of interest and are synthesized and rendered at a display of an endpoint (See Tian Abstract).  Tian teaches at fig.7 and ¶0048 that presentation mode gives priority assignment to a particular video stream due to a speaker at a given time period.
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the selection of video stream priority for presentation taught by Tian in order to readily make available content that is deemed important.

Claims 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter/Pell, and further in view of Ye et al.(US Pub 20130132510).
9.    For claim 9, Richter/Pell teaches all the limitations of claim 1.  Richter/Pell is silent to teach the method of claim 1, further comprising: encoding a plurality of instantaneous decoder refresh (IDR) frames, each IDR frame corresponding to respective layers of a layered multimedia coding system at a common media time; and sending the IDR frames sequentially at different transmission times to a receiver.
	Ye teaches a video processing multi-channel encoding device.  Ye teaches in ¶0027 plurality of IDR frames into multiple P frames in the respected encoding cores 1121-112n.  The encoded frames are then transmitted periodically to user end device for viewing without network transmission burst due to I-frames and decoding latency due to B-frame.
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the video encoding and processing of IDR frames taught by Ye in order to transmit frames to a user without compromising the network by either losing the packet or slowing down the transmission.
	
19.  For claim 19, Richter/Pell teaches all the limitations of claim 15.  Richter/Pell is silent to teach the method of claim 15, wherein the received media feed includes an instantaneous decoder refresh (IDR) frame; and wherein the conference management operation comprises choosing transmission times for transmission of the IDR frame to different receiving clients to be different from each other.
	Ye teaches a video processing multi-channel encoding device.  Ye teaches in ¶0027 plurality of IDR frames into multiple P frames in the respected encoding cores 1121-112n.  The encoded frames are then transmitted periodically to user end device for viewing without network transmission burst due to I-frames and decoding latency due to B-frame.
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the video encoding and processing of IDR frames taught by Ye in order to transmit frames to a user without compromising the network by either losing the packet or slowing down the transmission.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter/Pell, and further in view of Chen et al. (US Pub 20160343351).
12.   With respect to claim 12, Richter/Pell teaches all the limitations of claim 11.  Richter/Pell is silent to teach the method of claim 11, further comprising: altering the received priority values based on local viewer preferences, and wherein the selecting presentation modes is based on the altered priorities.
	Chen teaches collaboration system where visual content of display is prioritized in computer presentations (see Chen Abstract). Chen teaches altering the received priority values based on local viewer preferences, and wherein the selecting presentation modes is based on the altered priorities (see Chen fig.4 and ¶0061 and ¶0065 the altering priority has changed due to the local threshold in pixels has changed).  
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the priority change of presentation in a collaboration setting taught by Chen in order to improve visual display of media content in real time.

13.  For claim 13, Richter/Pell/Chen teaches the method of claim 12, further comprising: capturing at a source image feed; determining the local viewer preferences from eye tracking analysis of the source image feed (see Chen ¶0061).

14.  For claim 14, Richter/Pell/Chen teaches the method of claim 12, further comprising: detecting a gesture of a viewer from analysis local input; and determining the local viewer preferences based on the detected gesture (see Chen ¶0061).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter/Pell, and further in view of Baliga et al. (US Pub 20120320924).
16. For claim 16, Richter/Pell teaches all the limitations of claim 15.  Richter/Pell is silent to teach  the method of claim 15, wherein the conference management operation includes: selecting which of the plurality of media feeds to retain based on the priority values.
	Baliga teaches a path selection system for network streams (see Baliga Abstract).  Baliga teaches in Fig.7C and ¶0078 that fig.7C illustrates a plurality of utilization thresholds and determines which/whether to drop certain packet streams at a given priority level, thus a retaining feature based on a priority.  Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the determination of retaining packet streams based on utilization thresholds in order manage optimal data transmission at any given time.

17.  For claim 17, Richter/Pell teaches all the limitations of claim 15.  Richter/Pell is silent to teach the method of claim 15, wherein the selecting media feeds retains media feeds with a respective priority value above a threshold.
Baliga teaches a path selection system for network streams (see Baliga Abstract).  Baliga teaches in Fig.7C and ¶0078 that fig.7C illustrates a plurality of utilization thresholds and determines which/whether to drop certain packet streams at a given priority level, thus a retaining feature based on a priority.  Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the determination of retaining packet streams based on utilization thresholds in order manage optimal data transmission at any given time.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter/Pell, and further in view of Matsuda et al. (US Pub 20050191028).
18.  For claim 18, Richter/Pell teaches all the limitations of claim 15.  Richter/Pell is silent to teach the method of claim 15, wherein the selecting media feeds retains all video feeds and does not retain audio feeds with a respective priority value below a threshold.
	Matsuda teaches a mobile image playback device with functionality to restrict audio in certain environment (thus a priority).  Please see fig.5A and ¶0046, the mobile device can restrict the audio feed due to the priority value being at a very low level for audio.  Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify a multiple media stream communication system taught by Richter/Pell with the regulation of audio feed in a threshold environment taught by Matsuda in order to allow a user to control all forms of content in any given environment.

Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-22 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/
May 8, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456